       Case 3:20-cr-03125-JLS Document 45 Filed 08/25/21 PageID.98 Page 1 of 1



 1
 2
 3
 4
 5
 6                             UNITED STATES DISTRICT COURT
 7                           SOUTHERN DISTRICT OF CALIFORNIA
 8                              (HON. JANIS L. SAMMARTINO)
 9   UNITED STATES OF AMERICA,)                     CASE NO. 20cr3125-JLS
                              )
10       Plaintiff,           )
                              )
11   v.                       )
                              )                     ORDER
12   ROBERTO ANTONIO ARMENTA- )
     PALAZUELOS (1),          )
13   ALFREDO ARMENTA-         )
     PALAZUELOS (2)           )
14
             Defendants.
15
16
             Pursuant to joint motion, IT IS HEREBY ORDERED that the Motion Hearing/Trial
17
     Setting shall be continued from August 27, 2021 at 1:30 p.m. to October 15, 2021, at 1:30
18
     p.m. Defendants shall file acknowledgments of the new hearing date by September 10,
19
     2021.
20
             The Court finds the delay attributable to the continuance to be excludable pursuant
21
     to 18 U.S.C. § 3161(h)(1)(D) and in the interest of justice for the reasons set forth in the
22
     Order of the Chief Judge No. 63-D.
23
             IT IS SO ORDERED.
24
25
     DATED: August 25, 2021
26
                                                   Honorable Janis L. Sammartino
27                                                 United States District Judge
28



                                                                              2 0 c r3 1 2 5 -J L S
